DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 9-13, 16-19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 discloses, “the second processor programmed to receive the code from the first processor through the internet, compare the code to the authorization code, and automatically serve the pill-dispensing program instructions from the data store to the first processor through the internet upon the second processor matching the code to the authorization code, verifying the container to the pill- dispensing program instructions” which, in combination with the rest of the claim language, teaches a system that is novel over the prior art of record. Independent claim 7 discloses, “the second processor programmed to receive the code from the first processor through the internet, compare the code to the authorization code, and automatically serve the pill-dispensing program instructions from the data store to the first processor through the internet upon the second processor matching the code to the authorization code, verifying the container to the pill-dispensing program instructions” which, in combination with the rest of the claim language, teaches a system that is novel over the prior art of record. Independent claim 13 discloses, “the second processor receiving the code from the first processor through the internet, comparing the code to the authorization code, and automatically serving the pill-dispensing program instructions from the data store to the first processor through the internet upon the second processor matching the code to the authorization code, verifying the container to the pill-dispensing program instructions” which, in combination with the rest of the claim language, teaches a method that is novel over the prior art of record. Independent claim 19 discloses, “the second processor receiving the code from the first processor through the internet, comparing the code to the authorization code, and automatically serving the pill-dispensing program instructions from the data store to the first processor upon the second processor matching the code to the authorization code, verifying the container to the pill-dispensing program instructions” which, in combination with the rest of the claim language, teaches a method that is novel over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
4/26/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655